—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in punishing plaintiff for a contempt of court. An order of contempt is not appropriate unless the court finds that other enforcement methods, including an income execution (see, CPLR 5241, 5242), would not be effective to secure payment of plaintiff’s court-ordered obligations to pay support and defendant’s counsel fees (see, Domestic Relations Law § 245). The contempt order, however, also directs plaintiff’s employer to deduct from plaintiff’s wages an amount to satisfy the support provisions and to pay that amount to defendant. Thus, the court implicitly determined that a remedy other than contempt would be effective to enforce payment of plaintiff’s obligations. If other enforcement methods are available and appropriate, a finding of contempt is not authorized. (Appeal from Order of Supreme Court, Erie County, O’Donnell, J. — Contempt.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.